FILED
                             NOT FOR PUBLICATION                            JUN 21 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BO WANG,                                         No. 09-74126

               Petitioner,                       Agency No. A088-283-577

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Bo Wang, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration

judge’s decision denying her motion to reopen removal proceedings conducted in

absentia. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen. Sembiring v. Gonzales, 499 F.3d 981,

985 (9th Cir. 2007). We deny in part and dismiss in part the petition for review.

      The agency did not abuse its discretion in denying Wang’s motion to reopen

where she failed to overcome the presumption of effective delivery of her notice of

hearing, see id. at 986-88, and failed to establish that the alleged ineffective

assistance of an immigration consultant constituted an exceptional circumstance

warranting rescission of her in absentia removal order, see Monjaraz-Munoz v.

INS, 327 F.3d 892, 896 (9th Cir. 2003) (petitioner must show the alleged

ineffective assistance was the cause of her failure to appear for her hearing).

      We lack jurisdiction to consider Wang’s contention that she received

ineffective assistance of counsel from the attorney who prepared her motion to

reopen and her BIA appeal because she failed to exhaust this contention before the

BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004).

      Wang’s remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                            2                                      09-74126